Citation Nr: 1047836	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as residuals of spinal meningitis.  

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1944 to December 1945.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions issued in October 2005 and April 2008 by 
the Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 

The Veteran and his spouse presented testimony at a video-
conference hearing chaired by the undersigned Acting Veterans Law 
Judge in November 2009.  A transcript of the hearing has been 
associated with the claims folder.

This claim was previously before the Board in March 2010.  At 
that time, the Board granted service connection for tinnitus and 
remanded the remainder of the Veteran's claims (including his 
claim for service connection for residuals of cold injuries) for 
further development.  After the Veteran was afforded a VA 
examination, the AMC granted service connection for residuals of 
cold injuries in a September 2010 decision.  As this represents a 
full grant of benefits on appeal, the issue of entitlement to 
service connection for residuals of cold injuries is also no 
longer before the Board.  

As to the remaining claims, for the reasons described below, the 
Board finds that there has not been substantial compliance with 
the March 2010 remand instructions.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008) (holding that only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance).  As the requested 
development has not been completed to the Board's satisfaction, 
it must again be remanded.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a Board remand confers on the claimant the 
right to compliance with the remand orders).  Therefore, the 
appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA 
will notify the Veteran if further action is required.

The Board notes that, following the issuance of the September 
2010 supplemental statement of the case, additional evidence 
consisting of an August 2010 statement from Dr. Mirabello has 
been received.  However, the Veteran did not waive agency of 
original jurisdiction (AOJ) consideration of such evidence.  See 
38 C.F.R. § 20.1304 (2010).  However, the Board finds that, as 
his claims are being remanded, the AOJ will have an opportunity 
to review all the submitted documents such that no prejudice 
results to the Veteran in the Board considering such evidence for 
the limited purpose of issuing a comprehensive and thorough 
remand.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

As noted in the Introduction, the Board remanded the above claims 
in March 2010.  However, as there are numerous problems with the 
examinations that the Veteran underwent (or for which the Veteran 
was not scheduled at all), this case requires another remand.  

The Board's March 2010 remand instructed the RO/AMC to develop 
the Veteran's claims in two ways: first, to attempt to obtain 
outstanding service treatment records and medical records; and 
second, to schedule the Veteran for VA examinations relevant to 
his claims on appeal.  

In reviewing the Veteran's claims folder, it appears that the 
ordered development of records has been completed.  

The requested VA examinations are more problematic, however, and 
the Board must remand the Veteran's claims in order to remedy 
these problems.

First, with respect to the Veteran's five claims for service 
connection, he underwent a joints and a spine examination in July 
2010.  In addressing the etiology of the Veteran's claimed 
conditions, the examiner concluded that each was less likely than 
not related to service.  For each condition, the only rationale 
offered was that the examiner found no treatment for any of the 
Veteran's claimed disorders in his service treatment records.  

These conclusions are incomplete, however, as the Veteran's 
service treatment records have not been located.  In appeals 
where a Veteran's service treatment records are unavailable, 
there is a heightened obligation to assist the appellant in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

By simply finding that the Veteran's claimed disorders are not 
related to his active service because there is no evidence in his 
service treatment records of his suffering from these disorders 
when such records are not contained in the claims file, the Board 
concludes that VA has not met the heightened obligation to 
explain its findings and conclusions.  On remand, as directed 
below, a more comprehensive opinion must be offered as to the 
etiology of the Veteran's five claims for service connection.  
Moreover, since such time, the Veteran has submitted an August 
2010 statement from Dr. Mirabello in which the physician reports 
that he has been seeing the Veteran had been seen chronically for 
problems related to his knee and back.  He indicated that the 
Veteran stated that, ever since World War II, he had problems 
with his right leg, necessitating a total knee replacement.  The 
Veteran reported that he hurt it in the military.  Additionally, 
Dr. Mirabello indicated that the Veteran also had spinal 
meningitis and chronic neck pain.  He reported that his practice 
had been following the Veteran for neck pain and felt that it was 
a continuation of his chronic neck injuries from the war.  
Additionally, he stated that the Veteran's right knee replacement 
was most likely a continuation of his problems he suffered during 
the military. 

Further, in its November 2010 brief to the Board, the Veteran's 
representative raised the contention that his claimed orthopedic 
disorders may be secondary to his now service-connected residuals 
of a cold injury.  In this regard, the Board has a duty to 
consider all theories of entitlement to the benefit sought.  See 
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered); see also Robinson v. 
Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals 
to the Board, theories of substantive entitlement to benefits 
such as direct and secondary service connection are not 
independent for res judicata purposes, and can be lost forever if 
not addressed).  Pursuant to VA regulations, service connection 
may be granted for a disability shown to be secondary to an 
already service-connected disorder.  See 38 C.F.R. § 3.310 (2010) 
(providing that "a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected").  Therefore, on remand, the examiner should also 
express an opinion as to whether any of the Veteran's claimed 
disorders is secondary to his residuals of a cold injury.  

With respect to the Veteran's claim for an increased rating for 
his service-connected bilateral hearing loss, the Board notes 
that its March 2010 remand instructions were not followed.  In 
that remand, the Board wrote that the RO/AMC should "schedule 
the Veteran for audiology and ENT examinations in order to 
determine the current nature and severity of his service-
connected bilateral hearing loss, status post mastoidectomy with 
a history of left suppurative otitis media."  The remand further 
stated that "the audiologist should evaluate the Veteran's 
current hearing loss."  

In reviewing the Veteran's claims folder, it is clear that the 
RO/AMC did not comply with the Board's instructions.  First, 
though the Board instructed that the Veteran be scheduled for an 
audiology examination to determine the current severity of his 
hearing loss, no such examination was performed.  Further, while 
the Veteran was afforded an ear disease examination in July 2010, 
the Board included specific questions that it wished the ENT 
specialist to address.  These questions were not answered.  
Finally, the September 2010 supplemental statement of the case 
issued by the RO/AMC did not even address the issue of 
entitlement to an increased rating for the Veteran's bilateral 
hearing loss.  Thus, upon remand, the RO/AMC should both schedule 
the Veteran for an audiology examination and ensure that the 
questions that the Board enumerated are answered.  Any future 
supplemental statement of the case must also address this issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  An opinion should be offered as to 
whether the Veteran's claimed back disorder, 
bilateral ankle disorders, and bilateral knee 
disorders are either causally related to his 
active service or are secondary to his 
service-connected residuals of a cold injury.  
If possible, the claims file should be 
returned to the examiner who conducted the 
July 2010 VA joints and spine examinations.  
If the examiner from the July 2010 
examinations is not available, then an 
opinion may be provided by any medical 
provider with appropriate expertise.  If 
either examiner determines that it is not 
possible to offer an opinion without 
scheduling the Veteran for an examination, 
then such an examination should be provided.  
Also, the examiner is specifically instructed 
both to review the Veteran's claims file 
prior to his formulating an opinion and to 
note in his report that he performed such a 
review.  

The examiner is then asked to provide an 
opinion in response to the following 
questions:

(a)  Are the Veteran's claimed back 
disorder, bilateral ankle disorders, 
and/or bilateral knee disorders at least 
as likely as not related to his military 
service?

(b)  Are the Veteran's claimed back 
disorder, bilateral ankle disorders, 
and/or bilateral knee disorders secondary 
to his service-connected residuals of a 
cold injury, i.e., are they either 
proximately due to or the result of his 
residuals of a cold injury, or has there 
been an increase (aggravation) in these 
disabilities that is proximately due to or 
the result of his residuals of a cold 
injury?  If aggravation of any of these 
disorders is found to have occurred due to 
the residuals of a cold injury, the 
examiner should identify the baseline 
level of severity of the Veteran's 
disabilities, pointing to medical evidence 
before the onset of aggravation or the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the current level of severity.  

The rationale for any opinion offered should 
be provided.  
In offering an opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed disorders and the 
continuity of symptomatology as well as Dr. 
Mirabello's August 2010 statement.  When 
providing an opinion, the examiner is also 
directed to be mindful of the fact that the 
Veteran's service treatment records are 
unavailable.  As such, any negative opinion 
that the examiner offers must not simply 
state that there is no evidence of the 
Veteran suffering from his claimed disorders 
in service.  
2.  The RO/AMC should schedule the Veteran 
for audiology and ENT examinations in order 
to determine the current nature and severity 
of his service-connected bilateral hearing 
loss, status post mastoidectomy with a 
history of left suppurative otitis media.  

First, the audiologist should evaluate the 
Veteran's current hearing loss.  

Second, the ENT specialist should address:
*	The January 2008 VA examination report, 
including the statement that his 
treatment of hearing disorder might 
cause a change in hearing threshold 
levels, and 
*	the April 2008 ENT record which notes 
the presence of a fistula.  
The ENT should determine: 
*	whether the recent audiogram results in 
the file are accurate; 
*	whether 1) the Veteran's current ear 
disability causes a change in hearing 
thresholds and, if so, 2) to what degree 
the measurable change impacts the 
hearing thresholds; 
*	whether the Veteran has aural polyps; 
and 
*	if there are any effects of the 
service-connected bilateral hearing loss 
or ear disorder on occupational 
functioning and daily activities, to 
include if his ear disability renders 
him unemployable.  

All pertinent symptomatology and findings 
must be reported in detail.  The claims 
folder and a copy of this Remand must be made 
available to the examiner in conjunction with 
the examination.  

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the Veteran's 
claims should be readjudicated based on the 
entirety of the evidence, to include all 
evidence received since the issuance of the 
September 2010 supplemental statement of the 
case.  If any determination remains adverse 
to the Veteran, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the U.S. Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

